Motion to dispense with printing granted only insofar as to dispense with the printing in the record on appeal of the insurance policies, on condition that any pertinent parts referred to on the trial are printed and on the further condition that said policies are handed up to the court on the argument or submission of the appeal. All other exhibits are to be printed in the record on appeal unless it be stipulated to the contrary and so ordered by this court. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.